                 Case 2:20-cr-00148-JLR Document 13-1 Filed 09/14/20 Page 1 of 2



1

2

3

4

5

6

7

8

9

10                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
11
     UNITED STATES OF AMERICA,                  )
12                                              )
                                                )              NO. CR20-148JLR
13                                  Plaintiff,  )
                 v.                             )              ORDER ON JACKSON’S
14                                              )              MOTION TO SEAL
                                                )
15                                              )
     KELLY T. JACKSON,                          )
16                                              )
                                    Defendant. )
17   __________________________________________ )
18           Having read Defendant Jackson’s Motion to Seal,
19           THE COURT ORDERS THAT Exhibits 1 and 2 shall remain under seal.
20
             DONE this _______ day of _______________, 2020.
21

22

23

24                                                      __________________________________
                                                        U.S. District Court Judge
25

26   ORDER - 1

27                                                                               ROBERT W. GOLDSMITH
                                                                                    Attorney at law
28                                                                                  705 Second Ave.
                                                                                 Seattle, WA 98104
                                                                                    (206) 623-1592
                 Case 2:20-cr-00148-JLR Document 13-1 Filed 09/14/20 Page 2 of 2



1

2

3

4
     Presented by:
5

6

7
     __s/_R. Goldsmith_____________________
8    Robert Goldsmith
     Attorney for defendant
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26   ORDER - 2

27                                                                       ROBERT W. GOLDSMITH
                                                                           Attorney at law
28                                                                         705 Second Ave.
                                                                        Seattle, WA 98104
                                                                           (206) 623-1592
